Title: To Alexander Hamilton from James McHenry, 18 May 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, May 18, 1799. “The enclosed papers are, No 1 a copy of a letter from Major D. Bradley, No 2 a copy of a letter from Colo Hamtramck, No 3 a copy of a letter from Colo Strong No 4 the Speech of Kesas, Nanqui, Okia, Abeeway & Machibas Kisegan, lately returned from Philada., and Cotowaso, pesoto, and peswas chiefs of the Chippiewa, Ottawa, and Potowatomie nations, No 5 My answer to the Speech delivered in Philada. by the above mentioned chiefs.… The information relative to the above mentioned Tribes of Indians, is given to assist you in forming your opinion, and it is left to you to decide, whether, as the garrison of Detroit consists of but about 160 Men, non commissioned officers and privates, it will be adviseable, and proper it should be reinforced. This garrison has been weakened by draughts for the Mississippi. The persons who have speculated illegally in Indian lands, and who have excited them to complain to government, will, no doubt, continue to practice upon them and even to stimulate them to acts of hostility, should they consider such a proceeding calculated, eventually to procure to them from the united States a title to their purchases.”
